Citation Nr: 0335896	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include arthritic changes.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for a prostate 
disorder.

5.  Entitlement to service connection for residuals of 
asbestos exposure.

6.  Entitlement to service connection for residuals of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from July 1963 to June 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2001 rating decision 
issued by the VA Regional Office (RO) in Jackson, Mississippi 
that denied the appellant's six claims for service 
connection.

In his VA Form 9 filed in November 2002, the appellant 
indicated that he wanted a hearing at the RO.  The RO asked 
him to clarify the type of hearing he requested; he responded 
that he wanted a hearing before a Decision Review Officer.  
The hearing was scheduled for September 30, 2003, but the 
appellant failed to report.  His hearing request is therefore 
considered to be withdrawn and the case is ready for 
appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in obtaining the information and evidence necessary 
to substantiate his claims.

2.  The appellant's in-service treatment for an injury to the 
lumbar spine in August 1963 has not been shown to have 
resulted in any residuals or to have resulted in symptoms 
that were other than acute and transitory.

3.  There is no competent medical evidence showing that the 
appellant has any current diagnosis relating to lumbar spine 
pathology that is etiologically linked to service.

4.  Service medical records contain no findings or diagnoses 
of any kidney disorder, or any arthritis, or any prostate 
disorder, nor were any such disorders demonstrated until more 
than twenty years after the appellant's separation from 
active duty.

5.  The appellant does not have prostate cancer.

6.  There is no competent medical evidence of any nexus 
between the appellant's current arthritis or his current 
prostatitis and his active service; there is no competent 
medical evidence of any current kidney disorder.

7.  Records do not show that the appellant was exposed to 
ionizing radiation during service.

8.  There is no competent medical evidence that establishes 
that the appellant has any condition due to exposure to 
asbestos or ionizing radiation in service, or otherwise 
related to service.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder, to include arthritis, was not 
incurred in or aggravated in service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5102, 5103, 5103A, and 5107 (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 3.102, 
3.156(a), 3.159 and 3.326(a)); 38 C.F.R. § 3.303 (2003); and 
38 C.F.R. § 3.309; 67 Fed. Reg. 67,792 (November 7, 2002).

2.  A kidney disorder was not incurred in or aggravated in 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 
and 5107 (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)); 38 C.F.R. § 3.303 (2003) and § 3.309; 67 Fed. 
Reg. 67,792 (November 7, 2002).

3.  Arthritis was not incurred in or aggravated in service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 
38 C.F.R. § 3.303 (2003) and § 3.309; 67 Fed. Reg. 67,792 
(November 7, 2002).

4.  A prostate disorder was not incurred in or aggravated in 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 
and 5107 (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)); 38 C.F.R. § 3.303 (2003) and 38 C.F.R. 
§§ 3.307, 3.309; 67 Fed. Reg. 67,792 (November 7, 2002).

5.  Residuals of exposure to asbestos were not incurred in or 
aggravated in service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 
5103, 5103A, and 5107 (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 3.102, 3.156(a), 3.159 and 
3.326(a)); 38 C.F.R. § 3.303 (2003) and § 3.309; 67 Fed. Reg. 
67,792 (November 7, 2002).

6.  Residuals of ionizing radiation exposure were not 
incurred in or aggravated in service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5102, 5103, 5103A, and 5107 (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)); 38 C.F.R. § 3.303 
(2003) and §§ 3.307, 3.309; 67 Fed. Reg. 67,792 (November 7, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that service connection for a back disorder, including 
arthritis, and for a kidney disorder is not warranted.  The 
Board also finds that service connection for arthritis and 
for a prostate disorder is not warranted.  Lastly, the Board 
finds that service connection for residuals of exposure to 
asbestos and ionizing radiation is not warranted.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In the VA Form 21-526 submitted by the appellant in June 
2001, he stated that his back and kidney conditions began in 
1963, and that his back bothered him all the time from the 
fall that bruised his kidney in 1963.  The appellant also 
stated that his arthritis began in 1966, and that his 
prostate disorder began in 1988.  The appellant reported that 
he had had prostate surgery in 1992.  The appellant also 
stated that he had been exposed to ionizing radiation in 
Spain in 1965, as the result of a bomb.

I.  Evidence.

Review of the appellant's service medical records reveals 
that he was brought by ambulance to the Naval Hospital in 
Beaufort, South Carolina on August 11, 1963, after having 
fallen while climbing a rope during recruit training.  His 
complaints were limited to his low back.  The physical 
examination at time of admission was essentially within 
normal limits; there was generalized tenderness of the lumbar 
spine and some sacrospinalis muscle spasms were present.  
Radiographic examinations of the pelvis, thoracic spine and 
lumbosacral spine were all normal.  The appellant was placed 
on bed rest.  His complaints of pain were not substantiated 
by physical findings.  A consultation with the orthopedic 
service indicated that the appellant's symptoms were far 
exaggerated and far out of proportion to the physical 
findings.  A psychiatric consultation was accomplished; the 
impression was a questionably motivated recruit with mild 
passive-obstructive traits.  The final diagnosis on discharge 
from the hospital was psychogenic musculoskeletal reaction.  

The appellant was subsequently examined and found qualified 
for transfer in January 1964, May 1966, June 1966, and May 
1967.  A urinanalysis performed in January 1967 was 
essentially negative.  The appellant underwent a separation 
examination in June 1967.  The examiner found the appellant's 
genitourinary system to be normal; the spine and other 
musculoskeletal and anus and rectum examinations were also 
normal.  Urinanalysis was normal.  The chest x-ray was 
normal.

Review of the appellant's post-service medical records 
reveals that, in December 1992, the appellant was 
hospitalized on two occasions at the Baptist Memorial 
Hospital.  The first hospitalization was for diagnoses of 
severe colitis and chronic prostatitis.  The review of 
systems revealed no back pain and no joint pain.  The January 
1993 discharge diagnoses included chronic prostatitis with 
bladder outlet obstruction; mild renal insufficiency; 
bilateral hydronephrosis; anemia of acute/chronic disease; 
gastroesophageal reflux disease; and bilateral small pleural 
effusions.  A follow-up chest x-ray revealed very mild 
bilateral pleural effusions that would be expected to resolve 
spontaneously and be of no clinical significance.  At the end 
of January, the clinical assessment was benign prostatic 
hypertrophy and bladder outlet obstruction.  In March 1993, 
the appellant underwent a transurethral incision of the 
prostate.  A November 1993 chest x-ray showed interval 
resolution of the pleural effusions; the lungs were clear and 
the visualized skeleton was unremarkable.  The radiologist 
concluded there was no significant abnormality.

In March 1999, the appellant underwent radiographic 
examination of his lumbar spine after a history of chronic 
low back pain with radiation to the right lower extremity was 
noted.  The x-ray demonstrated normal alignment and vertebral 
body heights.  Osteophytes were observed anteriorly and 
laterally at T11-L5.  There was narrowing of the lower 
thoracic disc spaces, as well as the T12-L1 and L4-5 disc 
spaces.  The impression was degenerative changes of the 
lumbar spine.  A May 1999 chest x-ray revealed evidence of 
prior granulomatous disease; mild prominence of interstitial 
lung markings, probably chronic; and degenerative changes of 
the thoracic spine.  Later radiographic studies showed 
similar findings.

Review of the appellant's VA outpatient treatment records 
dated between February 2000 and October 2002 reveals that the 
appellant received treatment for benign prostatic 
hypertrophy; hypertension; osteoarthritis of the lumbar 
spine; and hernia repair.  In October 2002, the report of 
physical examination indicated that the appellant quit 
smoking in 2001, after having smoked about a pack a day since 
age 20, and that his conditions were stable on current 
medication.

II.  Analysis.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) will be considered to 
have been incurred in service if it is manifest to a degree 
of 10 percent or more one year following the date of 
separation from service even though there is no evidence of 
such disease during service.  38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In weighing the evidence of record in the present 
case, the Board is of the opinion that the weight of the 
evidence is against a finding that any chronic acquired 
lumbar spine disorder, including any arthritis, had its onset 
during the appellant's active service.

The appellant contends that he suffered a lumbar spine injury 
while in-service and that he now suffers from a lumbar spine 
disorder.  However, where the determinative issue involves 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is possible or plausible is 
required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The claimant does not meet this burden by merely presenting 
his opinion because he is not a medical health professional 
and his opinion does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The same is true of the appellant's representative.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that he received 
in-service treatment for tenderness of the low back and 
sacrospinalis muscle spasm in 1963, and that this condition 
resolved without sequelae.  There is no medical evidence of 
record to establish that he suffered any low back disorder 
that was other than acute and transitory.  There is no 
evidence of record that the appellant suffered from any low 
back disorder to a compensable degree within one year of his 
separation from service.  Degenerative joint disease was 
first demonstrated on x-ray in March 1999.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated lumbar spine 
disorders, including arthritis, cannot be said to be related 
to service by way of direct incurrence or by manifestation 
within the presumptive period, the Board is of the opinion 
that the claim for entitlement to service connection for a 
lumbar spine disorder must be denied.  The Board also notes 
that the evidence of record is not in equipoise on the 
question of whether the appellant's lumbar spine disorder 
should be service connected.

With regard to the appellant's claims for a kidney disorder, 
arthritis and a prostate disorder, there is no medical 
evidence of record to establish that he complained of, or was 
treated for, any kidney disorder, any arthritis or any 
prostate disorder while he was on active duty.  There is no 
evidence of record that the appellant suffered from any 
kidney disorder or any arthritis or any prostate disorder to 
a compensable degree within one year of his separation from 
service.  Degenerative joint disease was first demonstrated 
on x-ray in March 1999.  While the appellant was diagnosed 
with mild renal insufficiency and bilateral hydronephrosis in 
1993, these conditions resolved with treatment for the 
obstructed bladder outlet and prostatitis.  There is no 
medical evidence of record that demonstrates the current 
existence of any kidney disorder.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board notes that the written statements of the appellant 
that he suffers from a kidney disorder, arthritis and a 
prostate disorder that is causally connected to his active 
service are not probative as there is no evidence in the 
record that the appellant has any medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's claimed 
kidney disorder, arthritis and/or prostate disorder and his 
military service.  Moreover, it is not shown that his current 
arthritis and prostate disorder are proximately due to, the 
result of, or aggravated by service or by a service-connected 
disease or injury.  In this regard it is noted that service 
medical records are negative for a diagnosis of arthritis or 
any renal or genitourinary pathology.  There is no medical 
opinion of record etiologically relating the appellant's 
current arthritis or prostate disorder to any in-service 
occurrence or event.  

The Board notes that a veteran who, during active service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  38 C.F.R. § 3.307(a)(6) (2002).  This presumption 
was changed in December 2001 in the claimant's favor.  
Pursuant to the revised 38 U.S.C.A. § 1116(f), as added by 
38 U.S.C.A. § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 987-
988 (Dec. 27, 2001), there is now a presumption that a 
veteran who served in Vietnam was exposed to herbicides in 
the absence of affirmative evidence to the contrary.  See 
also 38 C.F.R. § 3.307(a) (6) (2003).  In this case, the 
veteran's service personnel records do show service in the 
Republic of Vietnam during the required period.  As the case 
does not turn on whether the appellant was exposed to Agent 
Orange, but rather whether he has disability as the result of 
such exposure, the Board will presume such exposure; this 
presumption does not affect the outcome as explained below.  

Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for purposes of 
presumptive service connection.  The following diseases shall 
be service connected if the veteran was exposed to an 
herbicide agent during active service, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, and provided further 
that the requirements of 38 C.F.R. § 3.307(d) are satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, soft-tissue sarcoma, 
multiple myeloma, and certain respiratory cancers.  Chronic 
lymphocytic leukemia was added effective October 16, 2003.  
68 Fed. Reg. 59,540 (October 16, 2003).  Where chloracne or 
other acneform disease consistent with chloracne or porphyria 
cutanea tarda becomes manifest to a compensable degree within 
one year of the last date on which the veteran was exposed to 
an herbicide agent during active service; and where 
respiratory cancer, Hodgkin's disease, non-Hodgkin's 
lymphoma, soft-tissue sarcoma, or multiple myeloma becomes 
manifest to a compensable degree any time after service, 
service incurrence will be presumed.  In addition, service 
connection is warranted for acute and subacute peripheral 
neuropathy that manifests itself to a degree of 10 percent at 
or within a year after the date of the last exposure to an 
herbicide agent and prostate cancer that manifests itself to 
a degree of 10 percent at any time after exposure.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

In this case, there is no medical evidence of record to 
indicate that the appellant suffers from any of the 
enumerated diseases.  In particular, while the appellant has 
indicated that he suffers from prostate cancer, his post-
service medical records do not contain any diagnosis of any 
cancer, including prostate cancer.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's claimed 
kidney disorder, arthritis and prostate disorder are not 
related to the appellant's active service.  While it is 
apparent that the appellant does suffer from arthritis and 
benign prostatic hypertrophy, the medical evidence of record 
as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of either condition and service.  In the absence of proof of 
a current disease or injury, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
there is no competent evidence of record of any current 
diagnosis of a kidney disorder or any findings of chronic 
renal pathology, the Board concludes that the appellant's 
claim for service connection for such kidney disorder is 
denied.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claims of service 
connection for a kidney disorder, arthritis and a prostate 
disorder.  As such, the evidence is insufficient to support a 
grant of service connection for a kidney disorder, arthritis 
or a prostate disorder.

The appellant contends that he currently suffers from 
residuals of exposure to asbestos in service related to 
involvement with asbestos-covered pipes on Navy ships.  
However, he has not stated what those residuals might be.  
His service medical records are negative for a diagnosis of 
any chronic pulmonary or respiratory pathology.  The post-
service records indicate that the appellant smoked a pack a 
day until 2001, that he had bilateral pleural effusions in 
January 1993 that had cleared by November 1993, when no 
abnormalities were seen on chest x-ray, and that current 
radiographic evaluations show small scattered calcified 
granulomas indicative of old granulomatous disease.  There is 
no competent medical evidence of record that indicates that 
the current small scattered calcified granulomas cause any 
disability, nor is there any competent medical evidence of 
record that links this radiographic finding to exposure to 
asbestos in the mid-1960s.  Therefore, the Board finds that 
the preponderance of the evidence is against the grant of 
service connection for the residuals of exposure to asbestos.

Similarly, the appellant contends that he currently suffers 
from residuals of exposure to ionizing radiation.  In his 
claim filed in June 2001, the appellant asserts that he was 
exposed to ionizing radiation in Spain in 1965 when he 
"clean[ed] up [radiated] sand where [two] planes 
crash[ed]."  A review of his personnel record, including 
embarkation slips, does not document his presence in Spain - 
or even near Spain -- during his military service.  Nor is 
there any documentation of his exposure to ionizing radiation 
during his active military service.

Service connection for a disease based on radiation exposure 
may be established in one of three different ways.  First, 
types of cancer are presumptively service-connected.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" 
that will be service-connected provided that certain 
conditions specified in that regulation are met.  Third, 
direct service connection can be established by showing that 
the disease was incurred during or aggravated by service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. 
Brown, 11 Vet. App. 74, 77 (1998).

The Board concludes that the preponderance of the evidence is 
against the appellant's claim for entitlement to service 
connection for residuals of exposure to ionizing radiation 
under all of the potentially applicable legal theories that 
pertain to exposure to radiation.  First, none of the 
appellant's current diagnosed conditions is included in the 
list of conditions that may be presumptively service-
connected by an individual who participated in a radiation-
risk activity, as set forth at 38 C.F.R. § 3.309(d).  Second, 
none of the appellant's current diagnosed conditions is 
included in the list of "radiogenic diseases" under 38 C.F.R. 
§ 3.311(b).  As reported earlier, that regulation does not 
create a presumption of service connection, but merely 
accords the claimant special processing of the claim.  
However, since the appellant does not have one of the 
radiogenic diseases, such special processing of this claim is 
not warranted.  Third, there is no indication of radiation 
exposure while the appellant was on active duty.  Fourth, the 
appellant had active service from July 1963 to June 1967, and 
the last operational period of an atmospheric nuclear test 
ended in December 1962.  38 C.F.R. § 3.309(d)(3).

As previously noted, a veteran may still be entitled to a 
grant of service connection on a direct basis if it can be 
shown that a condition had its onset during his military 
service, or became manifest to a compensable degree within 
one year of his separation from such service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Also, as previously 
noted, in the absence of proof of a current disease or 
injury, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent evidence of record of any current diagnosis of any 
disorder or pathology that has been linked to service as a 
residual of radiation exposure, the Board concludes it is not 
as likely as not that the appellant currently suffers from 
residuals of exposure to ionizing radiation.  Therefore, the 
appellant's claim for service connection for such is denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's six service connection claims.  Since the 
preponderance of the evidence is against each of the six 
service connection claims, the benefit of the doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claims by means of the discussion in the 
October 2002 Statement of the Case (SOC).  He was informed by 
the December 2001 rating decision that the medical evidence 
of record did not show that his current low back, prostate 
and arthritis conditions were related to service.  He was 
also informed of the lack of evidence of an in-service 
disease process and that the evidence did not show current 
renal pathology or current residuals of exposure to ionizing 
radiation or asbestos.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was informed 
about the provisions of the VCAA in a letter sent by the RO 
in July 2001.  The appellant did not provide any information 
to VA concerning treatment records that he wanted the RO to 
obtain for him that were not obtained.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  The July 2001 letter 
to the appellant did ask the appellant to submit the 
requested evidence within 60 days.

Nonetheless, given the total circumstances of this case - 
including the fact that the appellant has had over two years 
in which to identify and/or submit evidence- the Board 
concludes that no useful purpose would be served by remanding 
this case for a corrected notice pursuant to the September 
2003 Federal Circuit Court decision, and that the appellant 
is not prejudiced by the Board's issuance of a decision on 
his six service connection claims.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the six service connection 
claims at issue in the instant case have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  Furthermore, neither the appellant nor 
his representative has asserted that any of these six issues 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

Entitlement to service connection for a low back disorder, a 
kidney disorder, arthritis and a prostate disorder is denied.

Entitlement to service connection for the residuals of 
exposure to ionizing radiation and to asbestos is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



